DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement filed 9/10/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered, for those items that have been lined through by the examiner, since those items could not be found among the documents filed with the information disclosure statement. 

Response to Amendment
Applicant’s amendment and remarks filed on 9/7/2021 have been entered.  In the amendment, claims 21 and 35 have been amended. 

Response to Arguments
Applicant’s arguments, see Remarks, p. 6, filed 9/7/2021, with respect to the rejection of claims 21-27, 29, 31-33, 36-38, and 40, at least, under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 3, 10, 11, 15, 6, 7, 5, 9, 16, 19, 21, 24, 25, and 28, respectively, of prior U.S. Patent No. 10,557,958 have been fully considered and are persuasive in view of Applicant’s amendment.  The rejection of claims 21-27, 29, 31-33, 36-38, and 40, at least, under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 3, 10, 11, 15, 6, 7, 5, 9, 16, 19, 21, 24, 25, and 28, respectively, of prior U.S. Patent No. 10,557,958 has been withdrawn. 

Terminal Disclaimer
The terminal disclaimer filed on 9/7/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,557,958 has been reviewed and is accepted.  The terminal disclaimer has been recorded. 

Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 21 recites an ocean bottom seismic data acquisition unit to record seismic data while on an ocean bottom, comprising: at least one geophone disposed within the ocean bottom seismic data acquisition unit to continuously monitor for seismic signals while on the ocean bottom, wherein the at least one geophone is not mechanically gimbaled; at least one clock disposed within the ocean bottom seismic data acquisition unit; at least one power source disposed within the ocean bottom seismic data acquisition unit; at least one memory disposed within the ocean bottom seismic data acquisition unit to store the seismic data while on the ocean bottom; at least one accelerometer to determine a location of the ocean bottom seismic data acquisition unit; the ocean bottom seismic data acquisition unit having negative buoyancy and the ocean bottom seismic data acquisition unit configured for retrieval from the ocean bottom; and wherein the ocean bottom seismic data acquisition unit does not receive or transmit an external communication while on the ocean bottom. 
Independent claim 36 recites a method of acquiring seismic data using an ocean bottom seismic data acquisition unit while on an ocean bottom, comprising: continuously monitoring for seismic signals via at least one geophone disposed within the ocean bottom seismic data acquisition unit on the ocean bottom, wherein the at least one geophone is not mechanically gimbaled; recording seismic data on at least one memory disposed within the ocean bottom seismic data acquisition unit on the ocean bottom; determining, by an accelerometer, a location of the ocean bottom seismic data acquisition unit; the ocean bottom seismic data acquisition unit having negative buoyancy; and continuously monitoring for the seismic signals without receiving and without transmitting an external communication on the ocean bottom. 
The claimed limitations, as recited in combination in in dependent claim 21, in particular, “at least one accelerometer to determine a location of the ocean bottom seismic data acquisition unit”, and as recited in combination in independent claim 36, in particular, “determining, by an accelerometer, a location of the ocean bottom seismic data acquisition unit”, are neither anticipated by nor found obvious over the prior art of record. 
The closest prior art, Rokkan (US 6,483,776), teaches 
an ocean bottom seismic data acquisition unit to record seismic data while on an ocean bottom, comprising: at least one geophone disposed within the ocean bottom seismic data acquisition unit to continuously monitor for seismic signals while on the ocean bottom; the ocean bottom seismic data acquisition unit having negative buoyancy and the ocean bottom seismic data acquisition unit configured for retrieval from the ocean bottom 
and 
a method of acquiring seismic data using an ocean bottom seismic data acquisition unit while on an ocean bottom, comprising: continuously monitoring for seismic signals via at least one geophone disposed within the ocean bottom seismic data acquisition unit on the ocean bottom; and the ocean bottom seismic data acquisition unit having negative buoyancy and the ocean bottom seismic data acquisition unit configured for retrieval from the ocean bottom. 
Another prior art reference, Tanenhaus et al. (US 6,255,962), teaches 
a method and apparatus that can be used for low-power sensing and processing, including for seismic sensing, and that includes a clock, power source, and memory, and suitable for use under various water conditions, and teaches the sensor unit in a single compact rugged housing that can be deployed and record sensor data, only communicating with a remote device when a remote data communications detector detects a remote data communication 
and 
a method and apparatus that can be used for low-power sensing and processing, including for seismic sensing, and that includes a clock, power source, and memory, and suitable for use under various water conditions, and also teaches the sensors (among which are seismic sensors) monitor for vibration, e.g., at least for “wake-up” purposes and that the acquisition unit can be deployed and record sensor data, only communicating with a remote device when a remote data communications detector detects a remote data communication. 
Another prior art reference, Stephen (US 6,430,105), teaches electronically gimballed geophones. 
However, no available prior art discloses, teaches, or fairly suggests the claimed limitations, as recited in combination in in dependent claim 21, in particular, “at least one accelerometer to determine a location of the ocean bottom seismic data acquisition unit”, and as recited in combination in independent claim 36, in particular, “determining, by an accelerometer, a location of the ocean bottom seismic data acquisition unit”. 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting. The prior art should be considered in its entirety. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L MURPHY/Primary Examiner, Art Unit 3645